

117 HJ 3 IH: Proposing a balanced budget amendment to the Constitution of the United States.
U.S. House of Representatives
2021-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IA117th CONGRESS1st SessionH. J. RES. 3IN THE HOUSE OF REPRESENTATIVESJanuary 4, 2021Mr. Chabot (for himself, Mr. Amodei, Mr. Higgins of Louisiana, Mr. Calvert, Mr. Timmons, Mr. Steube, Mr. Joyce of Pennsylvania, Mr. Rice of South Carolina, Mr. Duncan, Mr. Hill, Mr. Weber of Texas, Mr. Dunn, Mr. Garcia of California, Mr. Taylor, Mr. Emmer, Mr. Allen, Mr. Johnson of Ohio, Mrs. Lesko, Mr. Smith of Nebraska, and Mr. Baird) submitted the following joint resolution; which was referred to the Committee on the JudiciaryJOINT RESOLUTIONProposing a balanced budget amendment to the Constitution of the United States.That the following article is proposed as an amendment to the Constitution of the United States, which shall be valid to all intents and purposes as part of the Constitution when ratified by the legislatures of three-fourths of the several States within seven years after the date of its submission for ratification: —1.Total outlays for any fiscal year shall not exceed total receipts for that fiscal year, unless three-fifths of the whole number of each House of Congress shall provide by law for a specific excess of outlays over receipts by a rollcall vote.2.The limit on the debt of the United States held by the public shall not be increased, unless three-fifths of the whole number of each House shall provide by law for such an increase by a rollcall vote.3.Prior to each fiscal year, the President shall transmit to the Congress a proposed budget for the United States Government for that fiscal year in which total outlays do not exceed total receipts.4.No bill to increase revenue shall become law unless approved by a majority of the whole number of each House by a rollcall vote.5.The Congress may waive the provisions of this article for any fiscal year in which a declaration of war is in effect. The provisions of this article may be waived for any fiscal year in which the United States is engaged in military conflict which causes an imminent and serious military threat to national security and is so declared by a joint resolution, adopted by a majority of the whole number of each House, which becomes law. Any such waiver must identify and be limited to the specific excess or increase for that fiscal year made necessary by the identified military conflict.6.The Congress shall enforce and implement this article by appropriate legislation, which may rely on estimates of outlays and receipts.7.Total receipts shall include all receipts of the United States Government except those derived from borrowing. Total outlays shall include all outlays of the United States Government except for those for repayment of debt principal.8.This article shall take effect beginning with the fifth fiscal year beginning after its ratification..